Case: 3:19-cr-00169-WHR Doc #: 34 (Court only) Filed: 11/08/19 Page: 1 of 2 PAGEID #:
115

United States District Court
Southern District of Ohio

Related Case Memorandum
. Criminal Cases

Judge Walter H. Rice, Judge Thomas M. Rose, Magistrate Judge

 

 

TO: Michael J. Newman
FROM: Kaylin Atkinson , Case Administrator
DATE: 11/8/2019

 

SUBJECT: Case Caption: _USA v. Ethan Kollie
CASE: Case Number: 3:19-CR-169
DISTRICT JUDGE: Walter H. Rice

File Date: 11/8/2019

 

This memorandum is to notify you that the defendant information sheet on the above referenced
case reflects the following alleged related case(s):

Related Case(s): _3:19-MJ-498

 

 

 

Case Caption: USA v. Ethan Kollie

Case Number: 3:19-MJ-498 District Judge: Thomas M. Rose
Michael J.

File Date: 8/9/2019 Magistrate Judge: _Newman

Related Case(s):

 

Case Caption:

 

Case Number: District Judge:

File Date: Magistrate Judge:

 
Case: 3:19-cr-00169-WHR Doc #: 34 (Court only) Filed: 11/08/19 Page: 2 of 2 PAGEID #:
116

Memo Re: Related Criminal Cases

Page 2

The District Judges having conferred, we respond to Case Administrator

as follows:

Judges’ Response:

O

EK

O

Oo O UO

We agree that the cases are not related and that the subject case should remain
with the Judge to whom it is assigned.

We agree that the cases are related and that the subject case should be
transferred to the docket of Judge Kose

We agree that although the cases are related, the subject case nevertheless should
remain with the Judge to whom it was assigned.

We are unable to agree and will accept any decision made by the Chief Judge.

I am the Judge on both/all of the listed cases and have determined that the cases
are not related.

I am the Judge on both/all of the listed cases and have determined that the cases
are related and they shall both/all remain on my docket.

Other Direction of Judge:

 

 

 

 

 

cS
[eile tates ise Judge

 

United States District Judge

cc: Courtroom Deputies

Revised 9/14/2012
